RECORD IMPOUNDED

                                NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-1752-17T4

J.G.K.,

          Plaintiff-Respondent/
          Cross-Appellant,
v.

M.S.,

     Defendant-Appellant/
     Cross-Respondent.
_____________________________

                    Argued January 30, 2019 – Decided February 22, 2019

                    Before Judges Nugent and Reisner.

                    On appeal from Superior Court of New Jersey,
                    Chancery Division, Family Part, Monmouth County,
                    Docket No. FM-13-0962-09.

                    Kristin S. Pallonetti argued the cause for
                    appellant/cross-respondent (Law Office of Steven P.
                    Monaghan, LLC, attorneys; Kristin S. Pallonetti, on the
                    brief).

                    Toby Grabelle argued the cause for respondent/cross-
                    appellant.

PER CURIAM
      Plaintiff J. G. K. cross-appeals from paragraph two of a December 4, 2017

order entered by the Family Part, denying his motion to impute $85,000 in

income to defendant M.S. Defendant withdrew her appeal from other portions

of the order, leaving only plaintiff's cross-appeal to be decided. We affirm on

the cross-appeal, because plaintiff did not present legally competent evidence to

support a prima facie case of changed circumstances. See Lepis v. Lepis, 83
N.J. 139, 157-59 (1980).

      The parties were married in 2003. It was defendant's second marriage.

The parties had one child, born in 2005, and they were divorced in 2009. In the

matrimonial settlement agreement (MSA), plaintiff agreed to pay defendant

child support, plus four years of limited duration alimony, after which the parties

agreed that child support would be subject to review. The parties agreed to

impute $15,000 in income to defendant, who had stayed home caring for her

children during each of her two marriages. They agreed that the amount of

imputed income would be "readdressed when child support is subject to review."

      Consistent with the MSA, after plaintiff's alimony obligation expired in

2013, defendant moved for additional child support. Plaintiff cross-moved to

have the court impute additional income to defendant and decrease his child

support obligation. The court entered an order on August 22, 2013, imputing


                                                                           A-1752-17T4
                                        2
$45,000 in income to defendant, who had just begun working as a loan officer. 1

Neither party appealed from that order.

      In 2017, plaintiff filed a motion seeking additional overnight parenting

with the child, who was then eleven years old, and he sought a corresponding

decrease in his child support obligation. Plaintiff also sought a decrease in his

child support obligation based on his request that the court impute $85,000 in

income to defendant. Plaintiff's certification in support of income imputation

was largely based on hearsay and his personal views as to what defendant should

be earning, although plaintiff freely admitted that she was likely not earning

anywhere near that amount. Plaintiff conceded that defendant had undergone

serious spinal surgery; however, he contended, based on his experience handling

medical malpractice cases, that defendant's recovery time should be shorter than

she claimed it was. In her responding certification, defendant emphasized the

serious nature of her medical condition, and her inability to work more than ten

hours a week at that time, based on her doctor's recommendation.

      There appeared to be no material factual dispute that defendant was not

working full-time. Plaintiff's assertions as to the amount of imputed income


1
  At the time of the 2013 motions, defendant was forty-six years old and had
not held a job since she was twenty. Hence, the mortgage loan officer position
was her first foray into the job market in more than two decades.
                                                                         A-1752-17T4
                                          3
were based on a document setting forth the annual mean income for a full-time

loan officer. The document did not state the typical starting salary for the

position, or the length of time needed to reach the mean annual income. Further,

as defendant noted, despite her physical inability to work full-time, the 2013

court order imputing $45,000 in income to her, and using that number as a factor

in determining child support, was still in effect.

      The trial court denied plaintiff's motion to impute more income without

discussion, thereby leaving in place the income-imputation provision of the

2013 order. The court focused instead on plaintiff's application for additional

parenting time.    The court granted that relief and significantly decreased

plaintiff's child support obligation solely on that basis.

      Plaintiff now contends that the trial court's decision should be reversed,

because defendant did not file a case information statement or financial

documents verifying her current income. In considering this appeal, we first

observe that the trial court should have stated reasons for denying the portion of

the motion seeking to increase defendant's imputed income.         See R. 1:7-4.

Nonetheless, we affirm paragraph two of the order on appeal, because it is

supported by the record. There was no evidence that defendant was earning

$85,000 a year in 2017, and in fact, plaintiff admitted that defendant was


                                                                          A-1752-17T4
                                         4
probably earning very little. Nor did plaintiff present a prima facie case to

support his contention that, at the time he filed his motion, $45,000 was no

longer a reasonable amount of income to impute to defendant. Absent a prima

facie case of changed circumstances, no financial discovery was required. See

Lepis, 83 N.J. at 139, 157-59.

      Affirmed.




                                                                      A-1752-17T4
                                     5